UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X

  PATRICK SAGET, SABINA BADIO FLORIAL,
  NAÏSCHA VILME, GERALD MICHAUD,                              NOTICE OF MOTION TO
  BEATRICE BELIARD, RACHELLE                                  DISMISS PURSUANT TO
  GUIRAND, JEAN CLAUDE MOMPOINT,                              FED. R. CIV. P. 12(b)(1), 12(b)(6),
  YOLNICK JEUNE, GUERLINE FRANCOIS,                           OR, IN THE ALTERNATIVE,
  LEOMA PIERRE, HAÏTI LIBERTÉ, and                            FOR SUMMARY JUDGMENT
  FAMILY ACTION NETWORK MOVEMENT,                             PURSUANT TO FED. R. CIV. P. 56
  INC.,
                                                              Docket No. CV-18-1599
                                    Plaintiffs,
                                                              (Kuntz, J.)
                       v.                                     (Tiscione, M.J.)
  DONALD TRUMP, President of the United
  States of America, UNITED STATES OF
  AMERICA, DEPARTMENT OF HOMELAND
  SECURITY, KIRSTJEN NIELSEN, Secretary of
  Homeland Security, and ELAINE C. DUKE,
  Deputy Secretary of Homeland Security,

                                     Defendants.
 – – – – – – – – – – – – – – – – –– – – – – – – – – – – – X


               PLEASE TAKE NOTICE that, upon the Memorandum of Law, dated August 10, 2018,

and the certified Administrative Record (ECF Dkt. No. 36-1), defendants President Donald Trump,

Department of Homeland Security, Secretary Kirstjen Nielsen, and Acting Deputy Secretary Claire M.

Grady (collectively, “the Government”) will move this Court before the Honorable William F. Kuntz,

II, United States District Judge, at the United States District Court for the Eastern District of New York,

located at 225 Cadman Plaza East, Brooklyn, New York 11201, at a date and time to be determined by

the Court, to dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1), Fed. R. Civ. P.

12(b)(6), or, alternatively, for summary judgment pursuant to Fed. R. Civ. P. 56.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the schedule endorsed by the

Court on June 27, 2018, Plaintiffs’ opposition papers shall be served by August 31, 2018; and
               PLEASE TAKE FURTHER NOTICE that, pursuant to the schedule endorsed by the

Court on June 27, 2018, the Government’s reply papers shall be served by September 21, 2018.

               Pursuant to the schedule endorsed by the Court on June 27, 2018, once the motion is fully

briefed, each party shall electronically file their individual motion papers by 5:00 p.m. on September 21,

2018. The Government will provide a complete set of courtesy copies of all motion papers to the Court,

attention of Mr. Andrew Jackson.

Dated: Brooklyn, New York
       August 10, 2018
                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:     /s/ Joseph A. Marutollo
                                                     Joseph A. Marutollo
                                                     Assistant U.S. Attorney
                                                     718-254-6288
                                                     Joseph.marutollo@usdoj.gov


cc:    BY E.C.F.
       Counsel of Record
